Citation Nr: 1815533	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-31 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Michael T. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Board acknowledges the October 2012 notice of disagreement that led to the present appeal was actually filed in response to an April 2012 rating decision that purported to deny an increased rating claim for PTSD; however, the Board finds the Veteran's March 2012 increased rating claim is more properly considered new and material evidence relating back to the initial rating assigned for PTSD.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that a new claim for an increased rating filed during the appeal period may constitute new and material evidence under § 3.156(b), in which case it relates back to the original claim).

TDIU is an element of the Veteran's appeal of the initial rating assigned for PTSD because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issue is included in the present appeal, as reflected on the title page of this decision, even though TDIU was subsequently denied in an unappealed July 2014 rating decision.

The Veteran appeared at a hearing before the undersigned in September 2016.  A transcript of the hearing is of record.





FINDINGS OF FACT

1.  The Veteran has not manifest the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration, and her PTSD has not resulted in total occupational and social impairment at any point in the appeal period.

2.  Since June 30, 2011, the Veteran has met the schedular percentage requirements for TDIU and her service-connected PTSD has prevented her from engaging in substantially gainful employment for which her education and occupational experience would otherwise qualify her.


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 70 percent for PTSD have not been met at any point in the appeal period.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to TDIU have been met since June 30, 2011.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's PTSD is currently rated as 70 percent disabling according to the criteria outlined in the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the General Rating Formula, a 70 percent disability rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

Here, the Board finds the preponderance of evidence is against a finding that the Veteran has manifest the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration, and a finding that her PTSD has resulted in total occupational and social impairment at any point in the appeal period.

The Veteran has been provided three VA examinations in the appeal period.  None of the VA examiners has indicated the Veteran experiences total occupational and social impairment as a result of PTSD or manifests any of the symptoms listed in the 100 percent rating criteria.  The assessment of the VA examiners appears consistent with the Veteran's treatment records, as well as her lay reports, which also fail to establish that she has manifest the particular symptoms associated with the 100 percent rating criteria under the General Rating Formula for Mental Disorders, or others of similar severity, frequency, and duration, or that her PTSD has resulted in total occupational and social impairment.

The initial VA examiner in January 2011 determined the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, at the time of the examination, which corresponds to the 70 percent rating criteria.  See 38 C.F.R. § 4.130.  The January 2011 VA examiner reported the Veteran's symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationship, inability to establish and maintain effective work and social relationship, and difficulty adapting to stressful circumstances, including work and a worklike setting.  The Board notes all of these reported symptoms are listed in the criteria at the 70 percent disability level or below.

An April 2012 VA examiner determined the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, which corresponds to the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The April 2012 VA examiner noted the same symptoms as the January 2011 VA examiner, but omitted the symptom of panic attacks more than once a week.

A June 2014 VA examiner also determined the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity, which corresponds to the 50 percent rating criteria.  See 38 C.F.R. § 4.130.  The June 2014 VA examiner reported symptoms of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  The June 2014 VA examiner noted some improvement in the Veteran's psychiatric impairment when compared to past examinations due to progress made in treatment.

The record also includes a November 2011 psychiatric evaluation prepared by a psychologist, K.A., Ph.D., who was contracted by the Social Security Administration (SSA) to assess the Veteran for her claim for disability benefits with that agency.  K.A., Ph.D., noted symptoms to include sleep impairment, depression, crying spells, hopelessness about the future, fatigue, loss of energy and motivation, difficulty focusing and concentrating, and a tendency to be socially withdrawn, as well as symptoms commonly associated with PTSD such as nightmares, flashbacks, hypervigilance, and hyper-startle response.  K.A., Ph.D., reported the Veteran's mood and affect during the examination were depressed and anxious, but noted her speech and thought processes were normal.  K.A., Ph.D., determined the Veteran had some impairment in attention, concentration, and memory, but stated her overall cognitive functioning was appropriate.  The Board finds the impairment in attention, concentration, and memory noted by K.A., Ph.D., is consistent with the 70 percent criteria and does not rise to the level of gross impairment of thought process and behavior outlined in the 100 percent rating criteria.

The Veteran submitted a January 2012 treatment summary from her readjustment counseling therapist, D.G.A., LMSW, at the Vet Center in the Bronx, New York. This report also fails to establish the Veteran experiences total occupational and social impairment as a result of PTSD or manifests any of the symptoms listed in the 100 percent rating criteria or symptoms of similar severity, frequency and duration.  D.G.A., LMSW, reported the Veteran experienced intrusive thoughts, flashbacks, chronic sleep impairment, and constant anxiety as a result of PTSD, but she noted the Veteran was always oriented to place, time, and person; used appropriate speech; and had appropriate affect and normal memory function.  The Board finds these reported symptoms and impairment are not consistent with symptoms and impairment outlined in the 100 percent criteria.

The Board acknowledges the Veteran's testimony during the September 2016 hearing in which she asserted the June 2014 VA examiner mischaracterized her statements to make it appear that there had been improvement in her case.  The Veteran testified her disability level has not improved during the appeal period and is more consistent with the assessment of the initial VA examiner in July 2011.  The undersigned specifically asked the Veteran if her current psychiatric impairment is worse now than it was at the time of her initial VA examination, and she indicated that her current level of impairment is consistent with that shown during her initial VA examination.  The Veteran reported she continues to experience depression, anxiety, sleep impairment, impaired impulse control (such as unprovoked irritability with periods of violence), hypervigilance, and difficulty being around crowds as a result of PTSD.  The Board notes none of the symptoms described by the Veteran during the September 2016 hearing rise to the level of the 100 percent rating criteria and most are specifically listed in the criteria at the 70 percent disability level or below.

The totality of the record also fails to establish the Veteran experiences total occupational and social impairment as result of PTSD.  The Board acknowledges the Veteran has not worked during the appeal period, but she does maintain some level of social interaction despite her tendency to be socially withdrawn.  During the September 2016 hearing, the Veteran testified she goes to church, spends time with her parents, and interacts with her neighbors to some degree.  Treatment records reveal the Veteran also interacts with other family members and had a long-term boyfriend earlier in the appeal period.  Treatment records also indicate the Veteran was taking classes to become a substance abuse counselor and planned to volunteer in this regard.  While there is no doubt the Veteran has deficiencies in her occupational and social functioning, the Board finds the facts of this case do not show that she experiences total occupational and social impairment as result of PTSD, as required for a 100 percent schedular rating under the General Rating Formula for Mental Disorders.

In sum, the Board finds a 100 percent schedular rating is not warranted for PTSD in the Veteran's case.  The symptoms listed in 100 percent rating criteria suggest impairment in reality or a total inability to function within the bounds of societal norms.  Examination reports and treatment records show the Veteran has been alert and oriented to time and place.  There is no evidence of persistent delusions or hallucinations; this type of symptomatology was specifically denied during multiple VA examinations and in treatment.  The Veteran has also not manifested grossly inappropriate behavior and does not appear to be a persistent danger to harming herself or others.  The Board notes it is not expected that all cases will show all the findings specified in a specific rating criteria.  38 C.F.R. § 4.21.  Yet, in this case, the Veteran has not manifested any of the specific symptoms that warrant a 100 percent rating, or others of similar severity, frequency, and duration.  The Veteran's reported symptomatology has also not resulted in total occupational and social impairment, which is the essence of a 100 percent rating under the General Rating Formula for Mental Disorders.  Although she has not worked during the appeal period, she has maintained some level of social functioning.  Overall, the functional impairment resulting from the Veteran's PTSD does not reflect the level of occupational and social impairment contemplated by the 100 percent rating criteria and to that extent his appeal is denied.

II.  TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the Veteran has been entitled to a 70 percent rating for PTSD since the effective date of service connection for the disability, June 30, 2011.  The Board finds the evidence establishes that it is at least as likely as not the Veteran's service-connected PTSD has prevented her from engaging in substantially gainful employment for which her education and occupational experience would otherwise qualify her throughout the appeal period.  The Board notes the Social Security Administration (SSA) granted the Veteran disability benefits, effective May 21, 2010, based on the functional impairment resulting from PTSD.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes highly probative evidence regarding the issue of TDIU.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  VA examiners and providers have also noted significant occupational impairment, and the record establishes the Veteran has not worked at any point in the appeal period due to the functional impairment resulting from PTSD.  Thus, the evidence is in at least relative equipoise as to whether the Veteran's service-connected PTSD has prevented her from engaging in substantially gainful employment for which her education and occupational experience would otherwise qualify her throughout the appeal period.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds entitlement to TDIU, effective June 30, 2011, is warranted.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to TDIU, effective June 30, 2011, is granted.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


